


Exhibit 10.28

 

Amendment #1

 

The STANDARD FORM COMMERCIAL LEASE  (the “Agreement”) dated the 5th day of
February in the year 2008, as between LiveWire Mobile, Inc. of 100 Crossing
Boulevard, Framingham, MA 01702 USA (“LESSEE”) and FPK Realty LLC (the “LESSOR”)
of 105 Bartlett Street, Marlborough, MA, is hereby amended (this “Amendment”)
for the promises and mutual covenants herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted by both parties.  This Amendment is effective as of February 11th,
2008.

 

The following modifications are made to the Agreement:

 

Section 2. PREMISES:  The rentable square footage shall be modified from 25,390
rentable square feet in the original document to now read 30,000 rentable square
feet.

 

Section 4. RENT shall be deleted in its entirety and replaced with the following
language:

 

Section 4. RENT: During months 1-3 of the lease term, the LESSEE shall not be
responsible for paying fixed rent.  During months 4-15 of the lease term, the
LESSEE shall pay to the LESSOR fixed rent in advanced monthly installments of
$29,062.50 (this equates to $15.50 per square foot for 22,500 square feet). 
During months 16-27 of the lease term, the LESSEE shall pay to the LESSOR fixed
rent in advanced monthly installments of $32,812.50 (this equates to $15.75 per
square foot for 25,000 square feet).  During months 28-39 of the lease term, the
LESSEE shall pay to the LESSOR fixed rent in advanced monthly installments of
$40,000 (this equates to $16.00 per rentable square foot).  During months 40-51
of the lease term, the LESSEE shall pay to the LESSOR fixed rent in advanced
monthly installments of $40,625.00 (this equates to $16.25 per rentable square
foot).  During months 52-63 of the lease term, the LESSEE shall pay to the
LESSOR fixed rent in advanced monthly installments of $41,250.00 (this equates
to $16.50 per rentable square foot).  All rent shall be payable without offset
or deduction.

 

All other terms and conditions in the Agreement shall remain in full force and
effect.  In the event of a conflict between the Agreement and this Amendment,
this Amendment shall prevail.

 

The Agreement, including this Amendment, is the entire understanding between the
parties concerning the subject matter herein, and supersedes, waives, and
rescinds all prior written or oral representations, negotiations, agreements or
understandings with respect thereto.

 

This Agreement may be executed in multiple counterparts and when the respective
signature pages are attached together, it will be the same as an original
agreement.  The parties also agree that facsimile signatures will have the same
binding force as original signatures.

 

IN WITNESS WHEREOF, the Company and NMS have caused this Amendment to be
executed by their respective authorized representatives.

 

FPK Realty LLC

 

NMS COMMUNICATIONS CORPORATION

(LESSOR)

 

(LESSEE)

 

 

 

By:

/s/ Fred Daley

 

By:

/s/ Joel Hughes

 

 

 

Name:

Fred Daley

 

Name: Joel Hughes

 

 

 

 

Title:

President

 

Title: President

 

 

 

 

Date:

February 12, 2008

 

Date: February 11, 2008

 

--------------------------------------------------------------------------------
